ORDER PER CURIAM. Laclede Gas Company (“Laclede”) appeals the trial court’s judgment awarding Dizdar Brothers Sewer and Construction Co., Inc. (“Dizdar Bros.”) $14,897.50 in damages. Laclede offers two points on appeal. In Point I, Laclede argues that the trial court erred in concluding that Lac-lede had a duty to install and maintain its gas line in a reasonable and responsible manner and, if it did have that duty, erred in finding the duty was breached. In Point II, Laclede claims the trial court erred in admitting the time cards created by Diz-dar Bros, into evidence, as they were inadmissible hearsay. We affirm the judgment of the trial court. No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).